Citation Nr: 0524513	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from September 1963 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  During the pendency of the 
veteran's appeal, the claims folder was transferred to the RO 
in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

The veteran contends that he suffers from PTSD as a result of 
stressors incurred during active service.  In particular, the 
veteran has asserted that while serving in Thailand in the 
mid 1960s, he happened upon a group of armed men who 
imprisoned him in a bamboo box.  In an August 2003 statement, 
the veteran asserted that he was held against his will in the 
box for approximately 12 hours.  In a separate August 2003 
statement, he indicated that he was held "overnight."  
Finally, a June 2004 treatment report from Riverside 
Correctional Facility noted the veteran's assertion that he 
was held in the box for "about a week."  The veteran has 
also asserted that while in Thailand in the Spring of 1965, 
he came across a village where five people were killed and 
hanging in the entrance of the village.  

The veteran's representative has requested that VA attempt to 
verify the veteran's stressors despite the inconsistent 
reports from him regarding the details of the purported 
stressors.  In this regard, the representative has asserted 
that VA's duty to assist includes determining whether there 
are official reports regarding the claimed incidents.  

A review of the veteran's available service personnel and 
medical records contains no evidence that the veteran was 
missing from his unit for any period of time or that he was 
held against his will.  However, the Board finds in light of 
the veteran's contentions, that an attempt should be made to 
determine whether any of the veteran's claimed stressors are 
capable of verification including requesting such information 
from all available official sources. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on the date and duration of 
his being held against his will in a 
"bamboo box" as well as the specific 
date and location that he saw the 
villagers killed.  The veteran should be 
asked whether there were official service 
reports made of either incident.  Ask the 
veteran to state an approximate dates on 
which the incidents occurred that he 
describes, within a 60 day range. 

2.  The RO should then contact all 
appropriate official service department 
sources and ask them to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors including any relevant 
unit records, official reports regarding 
the claimed incidents, and/or any other 
personnel records that might document the 
veteran's absence from his unit.  In 
contacting these sources including the 
U.S. Armed Services Center for Research 
of Unit Records, the RO should provide 
them with a description of the alleged 
stressor identified by the veteran and 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

3.  The RO should review the veteran's 
claim in light of the additional 
development requested pursuant to this 
remand, and determine whether any 
additional assistance or development is 
warranted.  The RO should then 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



